
	
		I
		112th CONGRESS
		1st Session
		H. R. 3597
		IN THE HOUSE OF REPRESENTATIVES
		
			December 7, 2011
			Mr. Braley of Iowa
			 (for himself and Mr. Boswell)
			 introduced the following bill; which was referred to the
			 Committee on Education and the
			 Workforce
		
		A BILL
		To authorize the Secretary of Education to make grants to
		  10 institutions of higher education for the expansion of master’s degree in
		  physical education programs that emphasize technology and innovative teaching
		  practices.
	
	
		1.Short titleThis Act may be cited as the
			 Shawn Johnson Fitness for Life
			 Act.
		2.Technology in
			 physical education grant program
			(a)Grant program
			 established
				(1)EstablishmentThe
			 Secretary of Education is authorized to make grants on a competitive basis to
			 10 institutions of higher education for the expansion of master's degree in
			 physical education programs that emphasize the incorporation of technology and
			 innovative teaching practices into the teaching of physical education.
				(2)ImplementationSubject
			 to the availability of appropriations to carry out this section, the Secretary
			 shall implement the grant program authorized in this section not later than 180
			 days after the date of enactment of this Act.
				(b)EligibilityThe
			 Secretary may only award a grant under this section to an institution of higher
			 education that—
				(1)prior to applying for such grant, has
			 established a master's degree in physical education program; and
				(2)submits an application at such time, in
			 such form, and accompanied by such information and assurances as the Secretary
			 may require, including—
					(A)a detailed
			 description of the institution of higher education’s master's degree in
			 physical education program;
					(B)a detailed
			 description of at least 1 local educational agency with which the institution
			 of higher education will partner as required by subsection (c)(1)(D) and why
			 the institution of higher education chose such local educational agency as a
			 partner; and
					(C)a plan for using
			 grant funds in accordance with subsection (c).
					(c)Use of
			 funds
				(1)Required
			 activitiesAn institution of
			 higher education that receives a grant under this section shall use the grant
			 funds to carry out the following activities:
					(A)Instructing its master's degree candidates
			 on incorporation of technology and innovative teaching practices into the
			 teaching of physical education and on ways of encouraging children to be more
			 physically active outside the classroom.
					(B)Developing a
			 curriculum for its master’s degree in physical education program that links
			 practice and theory.
					(C)Offering programs that extend the master’s
			 degree in physical education program into the community of the local
			 educational agency with which the institution of higher education is
			 partnering, as required by subparagraph (D), such as programs that make
			 available facilities for use by both master’s degree candidates and community
			 members and physical education classes in which both master’s degree candidates
			 and community members may participate.
					(D)Partnering with a
			 local educational agency to increase the availability and quality of physical
			 education instruction in schools served by the local educational agency and to
			 provide master's degree candidates with opportunities for obtaining
			 student-teaching experience.
					(E)Providing a
			 majority of the instruction required for graduation from the master’s degree in
			 physical education program at schools served by the local educational agency
			 with which the institution of higher education is partnering, as required by
			 subparagraph (D).
					(F)Requiring each master's degree candidate to
			 serve as a full-time student teacher in schools served by the local educational
			 agency with which the institution of higher education is partnering, as
			 required by subparagraph (D).
					(G)Actively promoting
			 the master's degree in physical education program to prospective students,
			 including by creating additional incentives to recruit prospective students
			 into the program, if the institution of higher education considers such
			 incentives necessary.
					(H)Such additional
			 activities as the Secretary may require.
					(2)Permitted
			 activitiesAn institution of higher education that receives a
			 grant under this section may use any grant funds remaining after carrying out
			 the activities required by paragraph (1) for any purpose related to the
			 incorporation of technology and innovative teaching practices into its master's
			 degree in physical education program, including—
					(A)purchasing
			 equipment and technology designed to increase or enhance physical activity
			 participation or fitness levels, including heart rate monitors, pocket PCs, and
			 fitness assessment systems;
					(B)providing stipends
			 for master's degree candidates; and
					(C)covering the
			 administrative costs incurred by the institution of higher education in
			 connection with activities required or permitted by this subsection and the
			 reporting requirement of subsection (f)(1).
					(d)Consultant
			 institution of higher education
				(1)In
			 generalBefore making grants under this section, the Secretary
			 shall choose 1 institution of higher education to serve as a consultant to the
			 Secretary in developing the grant program, including establishing additional
			 eligibility and application criteria under subsection (b)(2) and additional
			 required activities under subsection (c)(1)(H).
				(2)EligibilityThe
			 Secretary may only choose as a consultant under paragraph (1) an institution of
			 higher education that, not later than 5 years prior to the beginning of such
			 relationship and throughout such relationship—
					(A)offers a master's
			 degree in physical education program that emphasizes the incorporation of
			 technology into the teaching of physical education; and
					(B)partners with a
			 local educational agency that serves schools in which the institution of higher
			 education’s master's degree candidates serve as student teachers.
					(3)Reimbursement of
			 costsThe Secretary shall reimburse the institution of higher
			 education the Secretary chooses under paragraph (1) for the costs it incurs in
			 serving as a consultant to the Secretary.
				(e)Duration and
			 renewal of grant
				(1)DurationA grant under this section shall be awarded
			 over 4 fiscal years.
				(2)RenewalAn institution of higher education is
			 eligible to apply for renewal of a grant under this section if it continues to
			 meet the eligibility requirements of subsection (b).
				(f)Reporting
			 requirements
				(1)Report from
			 institution of higher education to SecretaryNot later than 60 days after the conclusion
			 of each fiscal year in which it receives grant funds under this section, an
			 institution of higher education shall submit to the Secretary a report that
			 includes a detailed explanation and analysis of—
					(A)how the
			 institution of higher education has used grant funds;
					(B)the impact of the
			 grant on the ability of the institution of higher education to train master's
			 degree candidates to incorporate technology and innovative teaching practices
			 into the teaching of physical education; and
					(C)the impact that
			 the institution of higher education’s partnership has had on the local
			 educational agency with which it is partnering, as required by subsection
			 (c)(1)(D).
					(2)Report from
			 Secretary to CongressNot later than 120 days after the
			 conclusion of each fiscal year in which the Secretary awards grant funds under
			 this section, the Secretary shall submit to the Committee on Education and the
			 Workforce of the House of Representatives and the Committee on Health,
			 Education, Labor, and Pensions of the Senate a report that includes a summary
			 of—
					(A)how institutions
			 of higher education receiving grants under this section have used grant funds
			 in such fiscal year;
					(B)the impact of the
			 grant program on the ability of institutions of higher education to train
			 master's degree candidates to incorporate technology and innovative teaching
			 practices into the teaching of physical education; and
					(C)the impact of the
			 grant program on the local educational agencies with which institutions of
			 higher education are partnering, as required by subsection (c)(1)(D).
					(g)DefinitionsIn
			 this section, the following definitions apply:
				(1)Fitness
			 assessment systemThe term
			 fitness assessment system means a method or device that enables a
			 physical education teacher to monitor a student’s fitness progress, including a
			 pocket PC and a heart rate monitor.
				(2)Innovative
			 teaching practiceThe term innovative teaching
			 practice means a teaching practice that gives teachers an opportunity to
			 explore new ideas and methods for teaching physical education to students. Such
			 a practice—
					(A)shall include the
			 use of technology in the physical education curriculum; and
					(B)may include any
			 other practice that has been proven to increase students’ interest in physical
			 education or to make students healthier and more physically fit.
					(3)Institution of
			 higher educationThe term institution of higher
			 education has the meaning given such term in section 102 of the Higher
			 Education Act of 1965 (20 U.S.C. 1002), except that such term does not include
			 an institution described in subsection (a)(1)(C) of such section.
				(4)Local
			 educational agencyThe term local educational agency
			 has the meaning given such term in section 9101(26) of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 7801(26)).
				(5)Master’s degree
			 candidateThe term master's degree candidate means a
			 student in a master's degree in physical education program.
				(6)Master’s degree
			 in physical education programThe term master's degree in
			 physical education program means a graduate program of study leading to
			 the award of the degree of master of arts in physical education or master of
			 science in physical education.
				(7)Pocket
			 PCThe term pocket PC means a fitness assessment
			 system, including software and handheld computers, that enables a physical
			 education teacher to remotely collect data about each student’s fitness as
			 students participate in class activities and to generate individual fitness
			 report cards for each student based on such data.
				(8)SecretaryThe
			 term Secretary means the Secretary of Education.
				
